Title: Thomas Jefferson to William Hamilton, 7 May 1809
From: Jefferson, Thomas
To: Hamilton, William


          Dear Sir  Monticello May 9. 7. 09
          I have a grandson, Thos J. Randolph, now at Philadelphia, attending the Botanical lectures of Doctr Barton, and who will continue there only until the end of the present course. altho’ I know that your goodness has indulged Dr Barton with permission to avail himself of your collection of plants for the purpose of instructing his pupils, yet as my grandson has a peculiar fondness for that branch of the knolege of nature, & would wish, in vacant hours to pursue it alone, I am led to ask for him a permission of occasional entrance into your gardens, under such restrictions as you may think proper. I have so much experience of his entire discretion as to be able with confidence to assure you that nothing will recieve injury from his hands. I have desired him to deliver this to you himself, as well for the honor of personally presenting his respects to you, as of giving you assurances of the discreet use he will make of your indulgence. I have pressed upon him also to study well the style of your pleasure grounds, as the chastest model of gardening which I have ever seen out of England. in presenting him to my friends at Philadelphia I take the liberty of requesting them not to consider it as an introduction to such civilities as might abstract him from the studies which are his sole object there. the allurements of society are better deferred, & will always present themselves early enough.
          
          I have heard with much concern of your increased afflictions from the gout. have you never thought of trying the warm springs of Augusta for it?  altho’ much of an infidel in what is called the healing art, I have seen such radical cures of rheumatism, and relief of the Gout, effected by those waters, that I would certainly resort to them myself, & with much confidence were I to suffer from either of those disorders. I am the more tempted to recommend them to you, as it would lead you near this place where I should be very happy to see you, & to take from you some of those lessons for the improvement of my grounds which you have so happily practised on your own.with every wish for your better health & happiness, I beg leave to assure you of my high respect and esteem.
          
            Th:
            Jefferson
        